UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                             FILED
                                                                                      MAY 17 2021
                                                                                 Clerk, U.S. District & Bankruptcy
                                          )                                      Court for the District of Columbia
BRETT ANDREW NELSON,                      )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                Civil Action No. 21-1168 (UNA)
                                          )
KERI ANN YODER, et al.,                   )
                                          )
            Respondents.                  )
_________________________________________ )


                                   MEMORANDUM OPINION

         This matter is before the Court on review of this pro se petitioner’s application to proceed in

forma pauperis and his Motion to Confirm the Unchallenged Arbitration Award (ECF No. 1, “Pet.”).

Petitioner asserts that he and the respondents entered into a contract on May 23, 2018, which provided

that the parties would submit to an arbitration process if a dispute arose. See Pet. ¶¶ 1-2. According to

petitioner, he initiated arbitration proceedings in October 2019, and an arbitrator issued a decision on

November 27, 2019 in his favor. See id. ¶¶ 3-4; see also Pet., Ex. (ECF No. 1-1). This is not

petitioner’s first effort to enforce the same arbitration agreement.

         Petitioner filed a petition in the U.S. District Court for the Middle District of Georgia demanding

enforcement of the same arbitration agreement against the same respondents. See Nelson v. Jackson,

No. 3:20-cv-0028 (M.D. Ga. Feb. 24, 2020). That court granted respondents’ motion to dismiss the

petition, as amended, for failure to state a claim upon which relief can be granted. See Nelson v.

Jackson, No. 3:20-cv-0028 (M.D. Ga. Jan. 26, 2021), appeal docketed, No. 21-10440 (11th Cir. Feb. 8,

2021).
                                                      1
       It appears, then, that this civil action is duplicative, and the matter has been resolved on the

merits in the Middle District of Georgia. Therefore, the Court concludes that petitioner’s claims are

barred. See Stark v. Holder, No. 1:15-CV-0202, 2015 WL 1137724, at *2 (D.D.C. Mar. 13, 2015)

(dismissing petition “seeking enforcement of the same agreement as against the same defendants and for

confirmation of the same arbitration award” that another district court dismissed with prejudice).

Nelson’s path forward is to appeal that ruling, which he has done, not to seek a do-over in another

district. Cf. MacKenzie v. Fudge, No. 1:20-CV-00411 (TNM), 2021 WL 1061220, at *1 (D.D.C. Mar.

18, 2021) (“Because he brought and lost the same claims in another federal court several years ago,

MacKenzie cannot relitigate them here.”).

       The Court will grant petitioner’s application to proceed in forma pauperis and dismiss the

petition. An Order is issued separately.



                                                      ________________________
                                                      TREVOR N. McFADDEN
                                                      United States District Judge
DATE: May 17, 2021




                                                     2